Exhibit 10.1

SEATTLE GENETICS, INC.

2016 Senior Executive Annual Bonus Plan

This 2016 Senior Executive Annual Bonus Plan (the “Plan”) is intended to enhance
stockholder value by promoting a connection between the performance of Seattle
Genetics, Inc. (the “Company”) and the compensation of senior executives of the
Company and to promote retention of participating senior executives.

1. Executives of the Company at the Vice President level and above
(“Participants”) are eligible to receive annual bonuses for 2016 according to
this Plan. The Plan will be administered by the Compensation Committee of the
Board of Directors of the Company (the “Committee”). The Committee shall have
all powers and discretion necessary to administer the Plan including any
adjustments, amendments and modifications to the Plan or its application to all
or any participants and to control its operation and may delegate
responsibilities to Company officers as it deems appropriate. Participants are
eligible to receive bonuses based on their individual performance and the
Company’s performance during 2016. A Participant who does not demonstrate
satisfactory individual performance (50% or higher), however, will not be
eligible for any portion of his or her bonus, including the portion based on
Company performance.

2. Company performance shall be determined by the Committee based on the
Company’s ability to meet or exceed Company goals as set forth by the Board of
Directors of the Company, which may include such factors as sales, research,
development and clinical milestones, hiring and other operational goals,
strategic alliances, licensing and partnering transactions and financings. For
clarification, the Committee may determine in its sole discretion that the
Company did not satisfactorily complete enough goals and in that case, the
Committee may determine that no bonus shall be paid to Participants. Individual
performance of the Participants who are senior executives on the Executive
Committee and, if applicable, any other employee who is an “officer” within the
meaning of Rule 16a-1(f) under the Exchange Act (each, an “Executive Officer”),
shall be determined by the Committee upon review and recommendation to the
Committee by the Head of Human Resources and the Chief Executive Officer, except
for the individual performance of the Chief Executive Officer, which shall be
determined by the Committee. Individual performance of Participants who are not
Executive Officers (“Other Officers”) will be reviewed and determined by the
CEO. In all cases, awards shall be based on the individual Participant’s
satisfactory completion of individual performance goals.

3. To be eligible for a bonus, a Participant must be on the Company’s payroll
prior to November 1, 2016 and must be employed by the Company as of the date of
payment of the bonus. A Participant hired after commencement of the Plan Year
shall be eligible for a pro-rated bonus. A Participant who is promoted into a
position with a higher bonus target will have a pro-rated bonus



--------------------------------------------------------------------------------

2016 Senior Executive Annual Bonus Plan - continued

 

based on his or her time in each position and the applicable individual
performance targets for such positions but calculated based on the Participant’s
annual base pay as of December 31, 2016.

4. A Participant who has taken an approved leave of absence pursuant to the
Company’s policies of longer than 90 calendar days during 2016 shall receive a
pro-rated bonus calculated by excluding the number of days that exceed 90
calendar days during 2016 that he or she was on an approved leave of absence.
For example, a person on an approved leave of absence for 100 days is eligible
for a pro-rated bonus by subtracting 10 days from the bonus calculation.

5. A Participant who is on an approved leave of absence on the date the bonus
payment is made will be eligible to receive a pro-rated bonus as calculated
above upon the bonus payment date.

6. The amount of a Participant’s bonus is based on a target percentage of such
Participant’s annual base pay as of December 31, 2016. This target percentage
shall be determined by the Committee in the case of Executive Officers or the
CEO in the case of a Participant who is an Other Officer at the beginning of the
Plan Year. The target percentage shall then be adjusted based on the Company’s
performance and the individual Participant’s performance over the course of the
Plan Year to arrive at a final performance percentage. For all Participants who
are Other Officers, the final performance percentage shall be based 50% on the
Company’s performance and 50% on each Participant’s individual performance. For
those Participants that are Executive Officers, other than the Chief Executive
Officer and the Chief Operating Officer, the final performance percentage shall
be based 60% on the Company’s performance and 40% on each Participant’s
performance. The Chief Operating Officer’s final performance percentage shall be
based 80% on the Company’s performance and 20% on the Participant’s performance
and the Chief Executive Officer’s final performance percentage shall be
determined by the Committee in its sole discretion. The Company performance
percentage and/or the individual performance percentage may exceed 100% in the
event the Company or the individual Participant exceeds expected goals, provided
that neither percentage may exceed 150%. For example, assuming the Company has
met 100% of its goals, a Participant who is an Other Officer, who has met 150%
of his or her individuals goals, has a target percentage of 25% and has a base
pay rate of $100,000 will receive a bonus of $31,250 (100% x 0.5 + 150% x 0.5 =
125%; and 125% x 25% = 31.25%; and 31.25% of Participant’s base pay rate of
$100,000 = $31,250). A Participant’s bonus may be paid in cash or stock or a
combination of both at the discretion of the Committee. All determinations and
decisions made by the Committee or the CEO as applicable shall be final,
conclusive and binding on all persons and shall be given the maximum deference
permitted by law.

7. This Plan is effective for the Company’s 2016 calendar year beginning
January 1, 2016 through December 31, 2016 (the “Plan Year”) and will expire
automatically on December 31, 2016. Bonus payments will be made by February 15th
following the end of the Plan Year.

 

Page 2 of 3



--------------------------------------------------------------------------------

2016 Senior Executive Annual Bonus Plan - continued

 

8. The Company shall provide a copy of this Plan to each Participant and
communicate to each Participant his or her target percentage as determined by
the Committee at the beginning of the Plan Year.

9. This Plan supersedes all prior bonus plans or any written or verbal
representations regarding the subject matter of this Plan and is the entire
understanding between the Company and the Participant regarding the subject
matter of this Plan. Participation in this Plan during the Plan Year will not
convey any entitlement to participate in this or future plans or to the same or
similar bonus payments. The Committee may at any time amend, suspend, or
terminate this Plan, including amendment of the target percentages for each
Participant and amendment so as to ensure that no amount paid or to be paid
hereunder shall be subject to the provisions of Section 409(a)(1)(B) of the
Internal Revenue Code of 1986, as amended (the “Code”). For the avoidance of
doubt, it is intended that the Plan satisfy the exemption from the application
of Section 409A of the Code and the Treasury Regulations and other guidance
issued thereunder and any state law of similar effect provided under
Section 1.409A-1(b)(4) of the Treasury Regulations, and the Plan shall be
administered and interpreted to the greatest extent possible in compliance
therewith.

10. The Company shall withhold all applicable taxes from any bonus payment,
including any federal, state and local taxes.

11. Nothing in this Plan shall interfere with or limit in any way the right of
the Company to terminate any Participant’s employment or service at any time,
with or without cause. Nothing in these guidelines should be construed as an
employment agreement or an entitlement to any Participant for any incentive
payment hereunder.

12. This Plan and all awards shall be construed in accordance with and governed
by the laws of the State of Washington, without regard to its conflict of law
provisions.

13. Payments under this Plan shall be unsecured, unfunded obligations of the
Company. To the extent a Participant has any rights under this Plan, the
Participant’s rights shall be those of a general unsecured creditor of the
Company.

 

Page 3 of 3